Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings

Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tumu et al. (US Patent No. 10,985,487). With regard to Claim 1, Tumu discloses an electrical connector (54) electrically coupling a first electrical component (26) and a second electrical component (18, 80), comprising: a first end (36) electrically coupled to the first electrical component; a second end (38) electrically coupled to the second electrical component; the first electrical component comprising an opening (formed by both 26’s) defining an electrical contact; and the first end being disposed within the opening and comprising first and second contact portions (68s), the first contact portion being biased against a first side (Fig. 7) of the opening, and the second contact portion being biased against a second side (Fig. 7) of the opening; wherein the first and second contact portions apply a non-linear spring force against the opening.
With regard to Claim 2, Tumu discloses the non-linear spring force comprising a first stage (Fig. 8) with a first spring rate (Fig. 8) and a second stage (Fig. 8) with a second spring rate (Fig. 8), the first stage being defined by compressions of the first and second contact portions towards each other which are less than compressions in the second stage, and the first spring rate is greater than the second spring rate.
With regard to Claim 16, Tumu discloses the first electrical component being a power supply bus (26).
With regard to Claim 17, Tumu discloses the second electrical component being a circuit breaker (18, 80).
With regard to Claim 18, Tumu discloses the power supply bus being a three phase power supply bus (26) and the circuit breaker is a three phase circuit breaker (18, 80), and comprising three of the electrical connectors, each of the electrical connectors electrically coupling one of the three phases between the power supply bus and the circuit breaker.
With regard to Claim 19, Tumu discloses the opening of the first electrical component being a space between two parallel plates (26), the two parallel plates comprising the first and second sides of the opening.
With regard to Claim 20, Tumu discloses the first electrical component being a power supply bus (26) with an insulated plate (28) disposed over at least one of the parallel plates, the insulated plate comprising an extension portion (Fig. 1) extending outward beyond the parallel plate.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tumu et al. (US Patent No. 10,985,487). Tumu discloses substantially the claimed invention except for the first stage being defined by compressions of the first and second contact portions towards each other of less than 0.005 inch and the second stage is defined by compressions of the first and second contact portions towards each other of between than 0.010 inch and 0.025 inch.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first stage being defined by compressions of the first and second contact portions towards each other of less than 0.005 inch and the second stage is defined by compressions of the first and second contact portions towards each other of between than 0.010 inch and 0.025 inch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first stage being defined by compressions of the first and second contact portions towards each other of less than 0.005 inch and the second stage is defined by compressions of the first and second contact portions towards each other of between than 0.010 inch and 0.025 inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter

Claims 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses electrical connectors, similar to Applicant’s claimed invention, having first and second contact portions applying non-linear spring force to an opening.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833